56 F.3d 69NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that no party may cite an opinion not intended for publication unless the cases are related by identity between the parties or the causes of action.
John Lee NORD, Jr., Appellant,v.S. Frank THOMPSON, Warden Delta Regional Unit, ArkansasDepartment of Correction; Larry Jordan, Chief SecurityOfficer, Delta Regional Unit, Arkansas Department ofCorrection;  Ann Stephens, LPN, Delta Regional Unit,Arkansas Department of Correction, Appellees.
No. 94-3690
United States Court of Appeals,Eighth Circuit.
Submitted:  May 9, 1995Filed:  May 11, 1995

Before BOWMAN, WOLLMAN, and MORRIS SHEPPARD ARNOLD, Circuit Judges.
PER CURIAM.


1
In this 42 U.S.C. Sec. 1983 (1988) action, John Lee Nord, Jr., appeals the District Court's1 adverse grant of summary judgment to defendant prison officials.  Having carefully reviewed the record and the parties' briefs, we conclude that the District Court correctly granted summary judgment to defendants.  Accordingly, the District Court's judgment is affirmed.  See 8th Cir.  R. 47B.



1
 The Honorable Warren K. Urbom, Senior United States District Judge for the District of Nebraska, sitting by designation in the Eastern District of Arkansas